Order, Supreme *283Court, New York County (Ronald A. Zweibel, J.), entered on or about May 22, 2006, which denied defendant’s motion for resentencing under the Drug Law Reform Act (L 2005, ch 643), unanimously reversed, on the law, and the matter remanded for further proceedings on defendant’s resentencing motion.
In denying the resentencing application, the court held that eligibility is based on the prison time remaining for the crime for which resentencing is being sought, without regard to any other sentences the prisoner is simultaneously serving. As the People concede, defendant is eligible for resentencing under People v Paniagua (45 AD3d 98 [2007], lv denied 9 NY3d 992 [2007]), where this Court held that eligibility is based on the potential release date on a defendant’s longest prison term. Concur—Andrias, J.P., Friedman, Sweeny and Moskowitz, JJ.